DETAILED ACTION
This communication is in response to the claims filed on 02/15/2022. 
Application No: 16/937,064.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered but they are moot in view of the amended claim(s). Applicant has amended all independent claim(s) that has changed the scope of the invention. Hence new ground of rejection(s) applied.


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-6, 9-11, 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (US 20180324790 A1) in view of Ouchi et al. (US 20140177584 A1).
Regarding claim 1, Ohta teaches a method performed by a wireless device for communicating an uplink data status in a physical uplink control channel (PUCCH) message ([0046], FIG. 2, Fig. 3, Fig. 4, e.g. FIG. 1 is a diagram illustrating a configuration example of a radio communication system 10 (i.e. a method executed by a system) according to the first embodiment. A radio communication system 10 includes a radio communication device 500 (i.e. a wireless mobile device) and another radio communication device 600 (i.e. a base station). The radio communication device 500 and the other radio communication device 600 execute radio communication (i.e. send and receive messages). For example, the radio communication device 500 may be a mobile station device and the other radio communication device 600 may be a base station device. [0065] The radio reception unit 102 receives, for example, a radio signal transmitted from each mobile station 200 (i.e. wireless mobile device) using a physical uplink control channel ( PUCCH) and receives a radio signal including data using a physical uplink shared channel (PUSCH). [0091] The mobile station 200 transmits TCP ACK to the mobile station 200 using the radio resources of the PUSCH allocated with the scheduling information (S7). The example of FIG. 5B is an example in which the mobile station 200 transmits TCP ACK and a buffer status report (BSR) to the base station 100), comprising: 
a PUCCH message to include a buffer status report in a short data field ([0091], e.g. The example of FIG. 5B is an example in which the mobile station 200 transmits TCP ACK and a buffer status report (BSR) to the base station 100 (i.e. in Fig. 5B, it is clearly disclosed that status report includes BSR + UL TCP ACK, indicating a short field is allocated for the BSR and another field is allocated for TCP ACK information; while Fig. 5A indicates only UL TCP ACK is transmitted without BSR. Comparing Fig. 5A and Fig. 5B, it is clearly that a short field is used to transmit BSR as claimed in the claim))), 
added to the PUCCH message in addition to other control information ([0091], e.g. The mobile station 200 transmits TCP ACK (i.e. PUCCH message with additional control information) to the mobile station 200 using the radio resources of the PUSCH allocated with the scheduling information (S7). The example of FIG. 5B is an example in which the mobile station 200 transmits TCP ACK and a buffer status report (BSR) to the base station 100); and 
sending the PUCCH message including the buffer status report to convey the buffer status report to a base station ([0091], e.g. The example of FIG. 5B is an example in which the mobile station 200 transmits TCP ACK and a buffer status report (BSR) to the base station 100. [0093] For example, when data occurs, the mobile station (user equipment (UE)) 200 waits for an opportunity to transmit the PUCCH (S11) and transmits the scheduling request using the PUCCH (S12) (i.e. Mobile device sending PUCCH message to a base station). The base station (evolved node B (eNB)) 100 executes a process of allocating radio resources or the like (S13) and transmits a UL grant (S14). The mobile station 200 receives the UL grant, executes a process on the data, such as an encoding process (S15), and transmits the data ("UL data") using the radio resources included in the PUSCH (S16). An example of the UL data includes TCP ACK (i.e. PUCCH message contains BSR + TCP ACK as per Fig. 5B).).
 
Ohta teaches a communication circuit configured to transmit and receive a signal to and from other radio communication device; and a control circuit configured to cause the communication circuit to transmit, through a control channel in a first layer. It is obvious that circuitry can also configure a PUCCH message. However secondary prior art clarifies configuring a PUCCH message limitation.

However, in the analogous field of endeavor, Ouchi teaches wherein configuring a PUCCH message ([0103], e.g. The higher layer processor 501 generates control information to control the receiver 505 and the transmitter 507 in accordance with uplink control information ( ACK/NACK, channel quality information, and scheduling request) notified by the terminal 102 in the physical uplink control channel ( PUCCH), buffer status notified by the terminal 102, and a variety of configuration information for each terminal 102 configured by the radio resource control unit 5011 (i.e. configuring a PUCCH message including 
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Ouchi within the method of Ohta. The motivation to combine references is that the new method provides efficient transmission power control management. For example, a communication method to enable downlink reception power to be measured and to enable appropriate uplink transmission power to be configured in a radio communication system comprising a base station and a terminal in communication with the base station so that the terminal configures the appropriate uplink transmission power to reduce interference between same type of channels. In this way, the base station performs data communications with the terminal A and the terminal B using the same resource (See Ouchi [0003, 0005, 0012]). 
 
Regarding claim 4, Ohta in view of Ouchi teaches all the limitations of claim 1. Ohta further teaches wherein receiving an uplink grant from the base station based on the buffer status report conveyed in the PUCCH message ([0050], e.g. That is, when the radio communication device 500 (i.e. mobile device) transmits a scheduling request to the other radio communication device 600 (i.e. base station) and the other radio communication device 600 receives the scheduling request, scheduling information for the radio communication device 500 is generated. The other radio communication device 600 (i.e. base station)transmits a UL grant including the scheduling information to the radio communication device 500 (i.e. mobile device, receiving an uplink grant from the base station based on the buffer status report conveyed in the PUCCH to the base station 100 using the PUCCH (S5), … The example of FIG. 5B is an example in which the mobile station 200 transmits TCP ACK and a buffer status report (BSR) to the base station 100 (i.e. above paragraphs clearly indicates claimed limitation, namely, receiving an uplink grant from the base station based on the buffer status report conveyed in the PUCCH message)).

Regarding claim 5, Ohta in view of Ouchi teaches all the limitations of claim 4. Ohta further teaches wherein sending uplink data to the base station during the granted uplink ([0091], e.g. The base station 100 receives the scheduling request and generates the scheduling information. The base station 100 transmits a UL grant (or transmission permission) including the scheduling information to the mobile station 200 using the PDCCH (S6)).

 Regarding claim 6, Ohta teaches a wireless device ([0046], FIG. 2, Fig. 3, Fig. 4, e.g. FIG. 1 is a diagram illustrating a configuration example of a radio communication system 10 (i.e. a device in a system) according to the first embodiment. A radio communication system 10 includes a radio communication device 500 (i.e. a wireless mobile device) and another radio communication device 600 (i.e. a base station). The radio communication device 500 and the other radio communication device 600 execute radio communication (i.e. send and receive messages). For example, the radio communication device 500 may be a mobile station device and the other radio communication device 600 may be a base station device), comprising: 
a wireless transceiver ([0065], e.g. The radio reception unit 102 receives, for example, a radio signal transmitted (i.e. using a wireless transceiver) from each mobile station 200 (i.e. wireless mobile device) using radio resources included in the scheduling information received using a physical uplink control channel ( PUCCH) and receives a radio signal including data using a physical uplink shared channel (PUSCH)); and
a processor coupled to the wireless transceiver and configured with processor executable instructions ([0051], e.g. The mobile station 200 is, for example, a radio communication device such as a smartphone, a feature phone, a tablet terminal, a personal computer (i.e. computer with a processor and a memory), and a game device. The mobile station 200 executes (i.e. executable instructions) radio communication with the base station 100 and can is supplied with various services such as a calling service and a browsing service of a web page ) to: 
 
 a physical uplink control channel (PUCCH) message to include a buffer status report in a short data field a PUCCH message to include a buffer status report in a short data field ([0091], e.g. The example of FIG. 5B is an example in which the mobile station 200 transmits TCP ACK and a buffer status report (BSR) to the base station 100 (i.e. in Fig. 5B, it is clearly disclosed that status report includes BSR + UL TCP ACK, indicating a short field is allocated for the BSR and another field is allocated for TCP ACK information; while Fig. 5A indicates only UL TCP ACK is transmitted without BSR. Comparing Fig. 5A and Fig. 5B, it is clearly that a short field is used to transmit BSR as claimed in the claim))), 

added to the PUCCH message in addition to other control information ([0091], e.g. The mobile station 200 transmits TCP ACK (i.e. PUCCH message with additional control information) to the mobile station 200 using the radio resources of the PUSCH allocated with the scheduling information (S7). The example of FIG. 5B is an example in which the mobile station 200 transmits TCP ACK and a buffer status report (BSR) to the base station 100); and 
send the PUCCH message including the buffer status report to convey the buffer status report to a base station ([0091], e.g. The example of FIG. 5B is an example in which the mobile station 200 transmits TCP ACK and a buffer status report (BSR) to the base station 100. [0093] For example, when data occurs, the mobile station (user equipment (UE)) 200 waits for an opportunity to transmit the PUCCH (S11) and transmits the scheduling request using the PUCCH (S12) (i.e. Mobile device sending PUCCH message to a base station). The base station (evolved node B (eNB)) 100 executes a process of allocating radio resources or the like (S13) and transmits a UL grant (S14). The mobile station 200 receives the UL grant, executes a process on the data, such as an encoding process (S15), and transmits the data ("UL data") using the radio resources included in the PUSCH (S16). An example of the UL data includes TCP ACK (i.e. PUCCH message contains BSR + TCP ACK as per Fig. 5B).).

Ohta teaches a communication circuit configured to transmit and receive a signal to and from other radio communication device; and a control circuit configured to cause the communication circuit to transmit, through a control channel in a first layer. It is obvious that circuitry can also configure a PUCCH message. However secondary prior art clarifies configuring a PUCCH message limitation.

However, in the analogous field of endeavor, Ouchi teaches wherein configuring a PUCCH message ([0103], e.g. The higher layer processor 501 generates control information to control the receiver 505 and the transmitter 507 in accordance with uplink control information ( ACK/NACK, channel quality information, and scheduling request) notified by the terminal 102 in the physical uplink control channel ( PUCCH), buffer status notified by the terminal 102, and a variety of configuration information for each terminal 102 configured by the radio resource control unit 5011 (i.e. configuring a PUCCH message including buffer status and other information such as ACK as claimed). The higher layer processor 501 then outputs the control information to the controller 503).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Ouchi within the method of Ohta. The motivation to combine references is that the new method provides efficient transmission power control management. For example, a communication method to enable downlink reception power to be measured and to enable appropriate uplink transmission power to be configured in a radio communication system comprising a base station and a terminal in communication with the base station so that the terminal configures the appropriate uplink transmission power to reduce interference between same type of channels. In this way, the base station performs data communications with the terminal A and the terminal B using the same resource (See Ouchi [0003, 0005, 0012]). 

Regarding claim 9, Ohta in view of Ouchi teaches all the limitations of claim 6. Ohta further teaches wherein the processor is further configured with processor-executable instructions to receive an uplink grant from the base station based on the buffer status report conveyed in the PUCCH message ([0050], e.g. That is, when the radio communication device 500 (i.e. mobile device) transmits a scheduling request to the other radio communication device 600 (i.e. base station) and the other radio communication device 600 receives the scheduling The other radio communication device 600 (i.e. base station)transmits a UL grant including the scheduling information to the radio communication device 500 (i.e. mobile device, receiving an uplink grant from the base station based on the buffer status report conveyed in the PUCCH message). [0091] That is, the mobile station 200 transmits the scheduling request (SR) to the base station 100 using the PUCCH (S5), … The example of FIG. 5B is an example in which the mobile station 200 transmits TCP ACK and a buffer status report (BSR) to the base station 100 (i.e. above paragraphs clearly indicates claimed limitation, namely, receiving an uplink grant from the base station based on the buffer status report conveyed in the PUCCH message)).

Regarding claim 10, Ohta in view of Ouchi teaches all the limitations of claim 9. Ohta further teaches wherein the processor is further configured with processor-executable instructions to send uplink data to the base station during the granted uplink ([0091], e.g. The base station 100 receives the scheduling request and generates the scheduling information. The base station 100 transmits a UL grant (or transmission permission) including the scheduling information to the mobile station 200 using the PDCCH (S6)).

 
 Regarding claim 11 , Ohta teaches a processor device configured for use within wireless device ([0046], FIG. 2, Fig. 3, Fig. 4, e.g. FIG. 1 is a diagram illustrating a configuration example of a radio communication system 10 (i.e. a processor device in a system) according to the first embodiment. A radio communication system 10 includes a radio communication device 500 (i.e. a wireless mobile device) and another radio communication device 600 (i.e. a base station). The radio communication device 500 and the other radio execute radio communication (i.e. a processor circuit sends and receives messages). For example, the radio communication device 500 may be a mobile station device and the other radio communication device 600 may be a base station device), comprising: 
a processor configured with processor executable instructions ([0051], e.g. The mobile station 200 is, for example, a radio communication device such as a smartphone, a feature phone, a tablet terminal, a personal computer (i.e. computer with a processor and a memory), and a game device. The mobile station 200 executes (i.e. executable instructions) radio communication with the base station 100 and can is supplied with various services such as a calling service and a browsing service of a web page ) to: 
a physical uplink control channel (PUCCH) message to include a buffer status report in a short data field ([0091], e.g. The example of FIG. 5B is an example in which the mobile station 200 transmits TCP ACK and a buffer status report (BSR) to the base station 100 (i.e. in Fig. 5B, it is clearly disclosed that status report includes BSR + UL TCP ACK, indicating a short field is allocated for the BSR and another field is allocated for TCP ACK information; while Fig. 5A indicates only UL TCP ACK is transmitted without BSR. Comparing Fig. 5A and Fig. 5B, it is clearly that a short field is used to transmit BSR as claimed in the claim))), 
 added to the PUCCH message in addition to other control information ([0091], e.g. The mobile station 200 transmits TCP ACK (i.e. PUCCH message with additional control information) to the mobile station 200 using the radio resources of the PUSCH allocated with the scheduling information (S7). The example of FIG. 5B is an example in which the mobile station 200 transmits TCP ACK and a buffer status report (BSR) to the base station 100); and 
send the PUCCH message including the buffer status report to convey the buffer status report to a base station ([0091], e.g. The example of FIG. 5B is an example in which the mobile station 200 transmits TCP ACK and a buffer status report (BSR) to the base station 100. [0093] For example, when data occurs, the mobile station (user equipment (UE)) 200 waits for an opportunity to transmit the PUCCH (S11) and transmits the scheduling request using the PUCCH (S12) (i.e. Mobile device sending PUCCH message to a base station). The base station (evolved node B (eNB)) 100 executes a process of allocating radio resources or the like (S13) and transmits a UL grant (S14). The mobile station 200 receives the UL grant, executes a process on the data, such as an encoding process (S15), and transmits the data ("UL data") using the radio resources included in the PUSCH (S16). An example of the UL data includes TCP ACK (i.e. PUCCH message contains BSR + TCP ACK as per Fig. 5B)).

Ohta teaches a communication circuit configured to transmit and receive a signal to and from other radio communication device; and a control circuit configured to cause the communication circuit to transmit, through a control channel in a first layer. It is obvious that circuitry can also configure a PUCCH message. However secondary prior art clarifies configuring a PUCCH message limitation.

However, in the analogous field of endeavor, Ouchi teaches wherein configuring a PUCCH message ([0103], e.g. The higher layer processor 501 generates control information to control the receiver 505 and the transmitter 507 in accordance with uplink control information ( ACK/NACK, channel quality information, and scheduling request) notified by the terminal 102 in the physical uplink control channel ( PUCCH), buffer status notified by the terminal 102, and a variety of configuration information for each terminal 102 configured by the radio resource control unit 5011 (i.e. configuring a PUCCH message including 
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Ouchi within the method of Ohta. The motivation to combine references is that the new method provides efficient transmission power control management. For example, a communication method to enable downlink reception power to be measured and to enable appropriate uplink transmission power to be configured in a radio communication system comprising a base station and a terminal in communication with the base station so that the terminal configures the appropriate uplink transmission power to reduce interference between same type of channels. In this way, the base station performs data communications with the terminal A and the terminal B using the same resource (See Ouchi [0003, 0005, 0012]). 

Regarding claim 14, Ohta in view of Ouchi teaches all the limitations of claim 11. Ohta further teaches wherein the processor is further configured with processor-executable instructions to receive an uplink grant from the base station based on the buffer status report conveyed in the PUCCH message ([0050], e.g. That is, when the radio communication device 500 (i.e. mobile device) transmits a scheduling request to the other radio communication device 600 (i.e. base station) and the other radio communication device 600 receives the scheduling request, scheduling information for the radio communication device 500 is generated. The other radio communication device 600 (i.e. base station)transmits a UL grant including the scheduling information to the radio communication device 500 (i.e. mobile device, receiving an to the base station 100 using the PUCCH (S5), … The example of FIG. 5B is an example in which the mobile station 200 transmits TCP ACK and a buffer status report (BSR) to the base station 100 (i.e. above paragraphs clearly indicates claimed limitation, namely, receiving an uplink grant from the base station based on the buffer status report conveyed in the PUCCH message)).

Regarding claim 15, Ohta in view of Ouchi teaches all the limitations of claim 14. Ohta further teaches wherein the processor is further configured with processor-executable instructions to send uplink data to the base station during the granted uplink ([0091], e.g. The base station 100 receives the scheduling request and generates the scheduling information. The base station 100 transmits a UL grant (or transmission permission) including the scheduling information to the mobile station 200 using the PDCCH (S6)).


Regarding claim 16, Ohta teaches a non-transitory processor-readable medium having stored thereon processor-executable instructions configured to cause a processor of a wireless device to perform operations ([0046], FIG. 2, Fig. 3, Fig. 4, e.g. FIG. 1 is a diagram illustrating a configuration example of a radio communication system 10 (i.e. a processor and a memory device in a system) according to the first embodiment. A radio communication system 10 includes a radio communication device 500 (i.e. a wireless mobile device) and another radio communication device 600 (i.e. a base station). The radio communication device 500 and the other radio communication device 600 execute radio communication (i.e. a processor circuit sends and receives messages). For example, the radio communication device 500 may be a memory unit 205 stores, for example, the data, the control signal, and the like. For example, the radio reception unit 202 or the control unit 204 appropriately stores the data, the control signal, and the like in the memory unit 205. The radio transmission unit 201 or the control unit 204 appropriately reads the data, the control signal, and the like stored in the memory unit 205 (i.e. a non-transitory processor-readable memory medium). FIG. 18 is a diagram illustrating a hardware configuration example of the mobile station 200. The mobile station 200 includes an antenna 210, an RF circuit 211, a processor 212, and a memory 213. The processor 212 can realize the function of the control unit 204 by reading and executing a program stored in the memory 213 ), comprising: 
a physical uplink control channel (PUCCH) message to include a buffer status report in a short data field ([0091], e.g. The example of FIG. 5B is an example in which the mobile station 200 transmits TCP ACK and a buffer status report (BSR) to the base station 100 (i.e. in Fig. 5B, it is clearly disclosed that status report includes BSR + UL TCP ACK, indicating a short field is allocated for the BSR and another field is allocated for TCP ACK information; while Fig. 5A indicates only UL TCP ACK is transmitted without BSR. Comparing Fig. 5A and Fig. 5B, it is clearly that a short field is used to transmit BSR as claimed in the claim))), 
 added to the PUCCH message in addition to other control information ([0091], e.g. The mobile station 200 transmits TCP ACK (i.e. PUCCH message with additional control information) to the mobile station 200 using the radio resources of the PUSCH allocated with the scheduling information (S7). The example of FIG. 5B is an example in which the mobile station 200 transmits TCP ACK and a buffer status report (BSR) to the base station 100); and 
mobile station 200 transmits TCP ACK and a buffer status report (BSR) to the base station 100. [0093] For example, when data occurs, the mobile station (user equipment (UE)) 200 waits for an opportunity to transmit the PUCCH (S11) and transmits the scheduling request using the PUCCH (S12) (i.e. Mobile device sending PUCCH message to a base station). The base station (evolved node B (eNB)) 100 executes a process of allocating radio resources or the like (S13) and transmits a UL grant (S14). The mobile station 200 receives the UL grant, executes a process on the data, such as an encoding process (S15), and transmits the data ("UL data") using the radio resources included in the PUSCH (S16). An example of the UL data includes TCP ACK (i.e. PUCCH message contains BSR + TCP ACK as per Fig. 5B).).

Ohta teaches a communication circuit configured to transmit and receive a signal to and from other radio communication device; and a control circuit configured to cause the communication circuit to transmit, through a control channel in a first layer. It is obvious that circuitry can also configure a PUCCH message. However secondary prior art clarifies configuring a PUCCH message limitation.

However, in the analogous field of endeavor, Ouchi teaches wherein configuring a PUCCH message ([0103], e.g. The higher layer processor 501 generates control information to control the receiver 505 and the transmitter 507 in accordance with uplink control information ( ACK/NACK, channel quality information, and scheduling request) notified by the terminal 102 in the physical uplink control channel ( PUCCH), buffer status notified by the terminal 102, and a variety of configuration information for each terminal 102 configured by the radio resource control unit 5011 (i.e. configuring a PUCCH message including buffer status and other information such as ACK as claimed). The higher layer processor 501 then outputs the control information to the controller 503).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Ouchi within the method of Ohta. The motivation to combine references is that the new method provides efficient transmission power control management. For example, a communication method to enable downlink reception power to be measured and to enable appropriate uplink transmission power to be configured in a radio communication system comprising a base station and a terminal in communication with the base station so that the terminal configures the appropriate uplink transmission power to reduce interference between same type of channels. In this way, the base station performs data communications with the terminal A and the terminal B using the same resource (See Ouchi [0003, 0005, 0012]). 
 
Regarding claim 19, Ohta in view of Ouchi teaches all the limitations of claim 16. Ohta further teaches wherein the stored processor-executable instructions are configured to cause a processor of a wireless device to perform operations further comprising receiving an uplink grant from the base station based on the buffer status report conveyed in the PUCCH message ([0050], e.g. That is, when the radio communication device 500 (i.e. mobile device) transmits a scheduling request to the other radio communication device 600 (i.e. base station) and the other radio communication device 600 receives the scheduling request, scheduling information for the The other radio communication device 600 (i.e. base station)transmits a UL grant including the scheduling information to the radio communication device 500 (i.e. mobile device, receiving an uplink grant from the base station based on the buffer status report conveyed in the PUCCH message). [0091] That is, the mobile station 200 transmits the scheduling request (SR) to the base station 100 using the PUCCH (S5), … The example of FIG. 5B is an example in which the mobile station 200 transmits TCP ACK and a buffer status report (BSR) to the base station 100 (i.e. above paragraphs clearly indicates claimed limitation, namely, receiving an uplink grant from the base station based on the buffer status report conveyed in the PUCCH message)).

Regarding claim 20, Ohta in view of Ouchi teaches all the limitations of claim 19. Ohta further teaches wherein the stored processor-executable instructions are configured to cause a processor of a wireless device to perform operations further comprising sending uplink data to the base station during the granted uplink ([0091], e.g. The base station 100 receives the scheduling request and generates the scheduling information. The base station 100 transmits a UL grant (or transmission permission) including the scheduling information to the mobile station 200 using the PDCCH (S6)).


Allowable Subject Matter 
Claims 2-3, 7-8, 12-13, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art Record 
The prior art made of record and not relied upon is considered pertinent 

to applicant’s disclosure. 


KIM; Soeng-hun et al. (US 20150230248 A1) - METHOD AND APPARATUS FOR PROCESSING SCHEDULING INFORMATION IN MOBILE COMMUNICATION SYSTEM.
Sun; Yishen et al. (US 20140269352 A1) - System and Method for Buffer Status Reporting for Multi-Stream Aggregation.
Eriksson; Erik (US 20130044699 A1) - Method and Arrangement for Handling a Scheduling Request.
Zhou; Hua et al. (US 10904940 B2) - Configuration for beam failure recovery.
Kim; Soeng Hun et al. (US 20150181593 A1) - METHOD AND APPARATUS FOR TRANSCEIVING DATA USING PLURALITY OF CARRIERS IN MOBILE COMMUNICATION SYSTEM.
Ye; Shiang-Rung (US 20210250967 A1) - Method and Apparatus for Managing Scheduling Requests in an Unlicensed Frequency Band.
KIM; Sang-Bum et al. (US 20200236580 A1 ) - METHOD AND DEVICE FOR TRANSMITTING AND RECEIVING DATA IN WIRELESS COMMUNICATION SYSTEM.
Cirik; Ali Cagatay et al. (US 20190306765 A1) - Beam Failure Recovery.
Zhang; Tao et al. (US 20150201418 A1) - RESOURCE RECONFIGURATION METHOD, BASE STATION, AND USER EQUIPMENT.
LEE; Eunjong et al. (US 20190104541 A1) - METHOD FOR TRANSMITTING UPLINK DATA IN WIRELESS COMMUNICATION SYSTEM AND APPARATUS THEREFOR.
NOH KWANGSEOK et al. (WO 2015178566 A1) - METHOD AND APPARATUS FOR TRANSMITTING UPLINK DATA IN A WIRELESS COMMUNICATION SYSTEM.

 
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795(571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /MAHENDRA R PATEL/ Primary Examiner, Art Unit 2645